In the United States Court of Federal Clai\ns

OFFICE OF SPECIAL MASTERS

No. 99-675\7 

(Fi1@d;06/27/2013) JUN 2 7 2013
1 U.S. COURTOF
To BE PHBLISHED FEDERAL CLA¥MS

s'¢ii<>i<>i<>|<>i<>i<>i¢>|¢>i<>I<>|<>|<>|<>|il<>|l<>i|i<>ii‘>|l<

DECISION AWARDING ATTORNEYS’ FEES AND COSTS

HASTINGS, Special Master.

In this case under the National Vaccine injury Compensation Program (hereinafter "the
Program"), james L. Brooks Jr. and Ellen M. Avery ("Petitioners") seek, pursuant to 42 U.S.C.
§ 30Oaa-15(e),2 an award for attorneys’ fees and litigation costs incurred in the course of

' Because I have designated this document to be published, this document will be made available to the
public unless petitioner f`iles, within fourteen days, an objection to the disclosure of any inaterial in this decision that
would ¢:r'\n*;iiilitr-' "l'iir~riic‘:il film nmi cirniinr |"ilr~»: thr~ r|i¢:r~in609 F.3d 1372, 1377 (Fed. Cir. 2010).

3 Petitioners filed an initial application, entitled "Petitioners’ interim Application for Final Attoriieys’ Fees
and Costs," on Februaiy 13, 2012, and a second application, entitled "Petitioners’ Application for Final Attorneys’
Fees and Costs," on August 7, 2012.

Case 1:99-vv-OO675-UNJ Document 141 Fi|ed 06/27/13 Page 3 of 4

Fuither, as to all aspects of a claim for attorneys’ fees and costs, the burden is on the
petitioner to demonstrate that the attorneys’ fees claimed are "reasonable." Sabella v. Sec ’y of
HHS, 86 Fed. Cl. 201, at 215 (Fed. Cl. 2009); Hensley v. Eckerhart, 461 U.S. 424, at 437 (1983);
Rupert v. Sec ’y ofHHS, 52 Fed.Cl. 684, at 686 (2002); Wilcox v. Sec 'y ofHHS, No. 90-991\/,
1997 WL 101572, at *4 (Fed. Cl. Spec. l\/lstr. Feb. 14, 1997). The petitioners’ burden of proof to
demonstrate "reasonableness" applies equally to cost.s' as well as attorneys’ fees. Perreira v.

Sec j) ofI-IHS, 27 Fed,Cl. 29, 34 (1992); aff’d 33 F.3d 1375 (Fed. Cir. 1994).

One test of the "reasonableiiess" of a fee or cost item is whether a hypothetical petitioner,
one who had to use his own resources to pay his attorney for Vaccine Aet representation, would
be willing to pay for such expenditure Rz`ggins v. Sec j) ofHHS, No. 99-382V, 2009 WL
3319818, at *3 (Fed. Cl. Spec. Mstr. June l5, 2009), ajj"’d by unpublished order (Fed. Cl. Dec,
19, 2009), a]j‘irmed, 40 Fed. Appx. 479 (Fed. Cir. 2011); Sabella v. See ’y ofHHS, No. 02-
1627\/, 2008 WL 4426040, at *28 (Fed. Cl. Spec. l\/lstr. Aug. 29, 2008), aff'd in part and rev ’d
in part, 86 Fed. Cl. 201 (2009). ln this regard, the United States Court of Appeals for the F ederal
Circuit has noted that:

[i]n the private sector, ‘billing judgment’ is an important component in fee setting.
lt is no less impoitant here. Hours that are not properly billed to one’s client also
are not properly billed to one’s adversary pursuant to statutory authority.

Saxton, 3 F.3d at 1521 (emphasis in original), quoting Hensley, 461 U.S. at 433-34. Therefore,
in assessing the number of hours reasonably expended by an attorney, the court must exclude
those "hours that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours for his fee submission." Hensley, 461 U.S.
at 434; see also Riggins, 2009 WL 3319818, at *4.

III
SOME OF RESPONDENT’S ARGUMENTS HAVE BECOME MOOT

When Petitioners filed their applications for attorneys’ fees and costs, the petition for
compensation was still pending. Therefore, the applications were for "interim fees," (See Avera
v. HHS, 515 F.3d 1343, 1352 (2008)). I~Iowever, since then, as noted above, the petition was
dismissed and judgment has been entered on that dismissa1. Therefore, sections II-A and lI-B of
Respondent’s argument against the applications, contained at pp. 3-9 of Respondent’s Response
to Petitioner’s interim Application, and pp. 3-4 of Respondent’s Response to Petitioner’s Final
Application, have become moot.

Two of Respondent’s arguments remain for consideration. Fii'st, Respondent argues that
fees and costs requested by Petitioners’ former counsel, Thaddeus B. Hodgdon, are unjustified,
because they are redundant and did riot lead to a "material advancement of this case." (Opp. at 9-
l0). Second, Respondent argues that Petitioners failed to explain the necessity of the payment to
Dr. Kinsbourne, an expert obtained by l\/Ir. Hodgdon. (Resp. at 10). `

Case 1:99-vv-OO675-UNJ Document 141 Fi|ed 06/27/13 Page 4 of 4

IV

FORMER ATTORNEY ISSUE

1 have carefully considered Respondent’s argument concerning the services performed by
former counsel, Thaddeus B. Hodgdon, but 1 did not find it to be persuasive.

Respondent asserts that Attoi'ney Hodgdon’s fees were unjustified because his work was
"redundant of work performed by current counsel." (Opp. at 9.) Howevei', Respondent did not
explain what work was redundant or give reasoning for this assertion Additionally, Respondent
did not claim that the payment was not acceptable as a matter of law. After reviewing the billing
statements, 1 conclude that the former counsel’s work likely was not redundant.

V
EXPERT ISSUE

Respondent also challenged the cost of Dr. Kinsbourne, an expert retained by attorney
Hodgdon. While Attorney Hodgdon was exploring the potential claim, he engaged Dr.
Kinsbourne, but Dr. Kinsbourne’s fee was paid directly by the Petitioners theinselves. lt is
reasonable to retain an expert while investigating a claiin. 1n my view, Dr. Kinsbourne is a
qualified expert and he has appeared as an expert in many cases before the Court. "l`herefore, 1
conclude that Dr. Kinsboui'ne’s cost was reasonable.

VI
CONCLUSION

For the reasons set forth above, 1 award Petitioners $38,123.50 in fees and costs for their
first application, plus $4,120.99 for their second application/1 The total awarded is $42,244.49
and shall be made in the form of a check payable to Petitioners and Petitioners’ former counsel,

Thaddeus B. Hodgdon and Ronald Homer.
/"/W j

/,
George L. Hastings, Jr.
Special Master

    

./

'° After reviewing the two applications for fees and costs, the amounts requested appear to be reasonable

4